Citation Nr: 0829436	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to April 13, 2005.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period beginning April 13, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
PTSD and assigned a 30 percent rating, effective March 1, 
2002.  Thereafter, the veteran perfected an appeal as to the 
initial rating assigned for his service-connected PTSD.  

In a November 2005 rating decision, the RO granted an 
increased rating of 70 percent for the veteran's service-
connected PTSD disability, effective April 13, 2005, the date 
of a private therapist's report of more severe PTSD symptoms.  
The issue of entitlement to a higher disability rating based 
upon an initial grant of service connection remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson 
v. West, 12 Vet. App. 119 (1999).

In July 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on this appeal is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his increased rating claim by 
correspondence dated in July 2002, April 2005, and June 2005.  
The Board finds, however, that as this case must be remanded 
for additional development, a remedial notice should be 
provided as a result of recent court decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

During his July 2008 Board hearing, the veteran testified 
that he was denied Social Security Administration (SSA) 
disability benefits in approximately 2005.  (Transcript, at 
p. 10).  The records that formed the basis for this 
determination have not been associated with the veteran's VA 
claims file.  VA has a duty to assist in gathering Social 
Security records when put on notice that the veteran applied 
for Social Security benefits.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Hence, on remand the AMC/RO should obtain the 
veteran's SSA records and the associated medical records and 
associate them with the claims file.

The veteran also testified that there are recent medical 
records not associated with the claims file.  He and his wife 
said that he was seen by a doctor at the Indian Health 
Service within the previous six months, perhaps for 
medication for his nightmares or sleeping problems.  
(Transcript, at p. 13).  He also expressed a desire to visit 
a new Veterans Center in Wenatchee, close to his residence, 
for treatment of his PTSD, but had not done so before the 
time of the hearing.  (Transcript, at pp. 13-14).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that fulfillment of VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
VA has notice even when the appellant does not specifically 
request that such records be procured.  Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992).  Hence, on remand the AMC/RO 
should contact the veteran and his representative and attempt 
to secure releases for all recent medical treatment records 
related to the veteran's service-connected PTSD that are not 
already in the claim file.

The veteran's last VA examination for rating PTSD was 
conducted in May 2005.  VA has the authority to schedule a 
compensation and pension examination when such is deemed to 
be necessary, and the veteran has an obligation to report for 
that examination.  The Board notes that during his Board 
testimony, the veteran testified that he was no longer 
employed and his wife testified that she did not believe that 
the veteran was able now to work.  (Transcript, at pp. 6, 8).  
A private therapist wrote in April 2005 that because of the 
veteran's lack of focus ability, his obsessive like 
tendencies, and extreme PTSD and anxiety, the therapist found 
it highly improbable that the veteran would be able to 
sustain any sort of long term employment.  Pursuant to 38 
C.F.R. § 3.327(a) (2007), an examination will be requested 
whenever VA determines, as in this case, that there is a need 
to verify the severity of a disability.  See also 38 C.F.R. 
§ 3.159 (2007).  Therefore, after obtaining any missing 
treatment records and Social Security records, the veteran 
must be afforded a new VA psychiatric examination to obtain 
pertinent findings to assess the current severity of his PTSD 
and its effects on his employment and daily life.  See 38 
U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In particular, the AMC/RO should 
ensure that all notice letters to the 
veteran have met the requirements of 
Dingess/Hartman v. Nicholson and Vazquez-
Flores v. Peake (cited to above), as 
appropriate.  

2.  The AMC/RO should contact the veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the veteran 
for his PTSD since April 2005.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from any medical 
personnel of the Indian Health Service 
from April 2005 to the present.  

After the veteran has signed the 
appropriate releases, pertinent records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of any Social Security 
Administration disability determination, 
as well as all associated medical 
records.  If the AMC/RO cannot obtain 
those records, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The examination report should include 
discussion of the veteran's documented 
medical history and assertions, as well 
as an occupational and social history.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.  

The examiner is requested to indicate 
which of the following, (a), (b) best 
describes the veteran's current mental 
impairment from his service-connected 
PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or,  

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

Additionally, the examiner should express 
an opinion regarding the extent to which 
the veteran's PTSD alone affects his 
employability.

Adequate reasons and bases should be 
provided to support the opinions 
provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




